Exhibit 10.10
Huanghugang Hydropower Station Development Agreement
(“this Agreement”)


Party A: Shimen County Government of Hunan Province
Legal Address: Chujiang Town, Shimen County, Hunan Province
Legal Representative: Qiming Yang


Party B: Hunan Sanjiang Electric Power Co., Ltd.
               Hunan Zhaoheng Hydropower Co., Ltd.
Legal Address: No. 1 South Power Station Road, Chujiang Town, Shimen County,
Hunan Province
Legal Representative: Hong Zhu




In accordance with the relevant laws and regulations in "General Principles of
Civil Law", "Contract Law of PRC” ; the No. 29 [2003] "Opinions on accelerating
the development of hydropower in rural areas” from the General Office of the
Hunan Provincial Government; and the principle of “negotiation on a case-by-case
basis” under the policy of attracting investments to Shimen County, the Shimen
County Government (hereinafter referred to as Party A) and Hunan Sanjiang
Electric Power Co., Ltd., Hunan Zhaoheng Hydropower Co., Ltd. (hereinafter
referred to as Party B, collectively) agree to the following terms regarding the
development of Small Huanghugang Hydropower Station (hereinafter referred to as
“Huanghugang Hydropower Station”) after amicable negotiations.


1.  The Purpose of the Huanghugang Project


Adhering to the principle of sustainable development, the purpose of the
Huanghugang project (“the Project”) is to scientifically develop and utilize
water resources in Dieshui Basin to achieve the goals of flood control, ecology
protection, clean power generation, and economic development, with emphasis on
flood control and electric power generation. Party B will recover its investment
from the sales of electricity.


2. Project Development Right


2.1 According to No. 202 [2007] letter of the Hunan Provincial Government
regarding the “Review Report of the Development Plan of Water Resource From
Huanghugang to Zhangjiadu River in Dieshui Basin”, Party A has agreed to grant
the development right of Huanghugang Hydropower Station (“the development
right”) to Party B, when Party B invests in and commences the construction of
Huangyantou Rubber Dam-type hydropower station. The construction site is  within
the boundaries of the towns of  Suojie, Luoping and Hupingshan in Shimen County,
Hunan Province. The specific location shall be subject to the approval of
relevant government agencies.


2.2 The development right takes effect as of the date on which Party B receives
all approvals from relevant government agencies. Party B shall commence the
construction in accordance with the construction schedule set forth in this
Agreement, otherwise, Party A may grant the development right to a third party
and not bear responsibility for any loss of Party B.
 

--------------------------------------------------------------------------------




3. Project Execution


Party B shall execute the Project under an independent legal entity set up in
Shimen County. The independent accounting entity shall pay taxes in accordance
with relevant laws.


4. Construction Scale


The initial planned total installed capacity of the Project is 50MW, with an
average of 125.8 million kilowatt hour per annum and total investment of
approximately RMB401.08 million (exact figure to be determined in accordance
with the project design and construction budget).


5. Hydropower Station Property Right and Land Use Right


5.1 The property right of Huanghugang Hydropower Station (including auxiliary
buildings and equipment) belongs to Party B. In addition, Party B owns the land
use right for 50 years from the date when the land use right contract is signed.
After 50 years, the land use right shall be renewed in accordance with relevant
regulations.


5.2 Party A shall protect the legitimate rights of Party B.


6. Construction Land for the Project


6.1 Party A and its administrative departments shall complete land requisition
and demolition in accordance with relevant laws and regulations and the project
design requirements and provide Party B with construction land by means of land
assignment.


6.2 During the project execution process, Party B shall use land based on the
principal of conservation. Exact land use area is subject to the approval of the
land administrative department.


7. Construction Schedule


Party B shall commence construction of the main body within three (3) months
from the date when the Project, design, land requisition and construction, etc.
are approved by the relevant government agencies, use best efforts to complete
the main body of the Project and commence operation in accordance with the
schedule set forth in the project design plan. In the event that Party B does
not commence work on the construction within nine (9) months from the date when
relevant approvals are obtained and land requisition and demolition are
completed, Party A may grant the development right to a third party. Under these
circumstances, Party B shall transfer all construction and relevant documents to
Party A without cost as compensation for the Project delay.
 

--------------------------------------------------------------------------------


 
8. The Project’s Feasibility Studies and Approval


8.1 Party B shall complete the Project’s feasibility studies, and Party A shall
not bear any related cost and any risk associated with it.


8.2 In determining the final project plan (“the Plan”), Party B shall strictly
adhere to the plan and design implemented by authorities in Shimen County and
consider the interests of upstream and downstream hydropower stations. The Plan
shall be based on the principals of ecology protection, maximum water resource
use and flood control.


8.3 Party B shall employ qualified design and construction companies for the
Project.


8.4 Relevant project approvals shall be obtained within two (2) years from the
date this Agreement is signed. Party B shall be responsible for obtaining
relevant approvals with the assistance of Party A. If the Project is not
approved due to Party B’s default, Party A may terminate this Agreement and not
bear relevant losses. If the Project is not approved due to Party A’s default,
Party B may terminate this Agreement and claim from Party A for fees in relation
to approvals. If the Project is not approved due to state policy changes and
reasons of related administrative authorities, neither party shall be
responsible for the losses and the relevant administrative authorities shall
bear the losses.


9. Project Coordination


Party A designates Shimen County Small Hydropower Development Team and
Huanghugang Hydropower Station Coordination and Service Team of Shimen County as
coordinators to assist  Party B to obtain project approvals, and complete land
requisition, demolition, compensation and other related approvals, etc. Party B
shall fully cooperate to ensure the construction is smoothly executed and in
accordance with the design requirements.


10. Support Policies


10.1 The Project is one of the key investment projects to attract foreign
investment in Shimen County. The Project enjoys preferential tax treatment
during the construction and operation period. The preferential treatment may be
stipulated in government meeting minutes and implemented by the tax authority.




10.2 Preferential policies not stipulated in this Agreement but required by
Party B shall be negotiated on a case-by-case basis by both parties and
confirmed in government meeting minutes.  Such government meeting minutes govern
the obligations of both parties and define the responsibilities of the
subordinate government agencies of Party A.
 

--------------------------------------------------------------------------------


 
11. Other Rights and Obligations of Both Parties


11.1 Party A’s Rights and Obligations


11.1.1 Party A is responsible for creating a favorable construction and
operating environment; timely mediating environment related conflicts; promoting
smooth implementation of the Project; and safeguarding legitimate rights and
interests of Party B.


11.1.2 Due to the large investment of the Project, downstream hydropower
stations benefit directly from the relatively large storage capacity of
Huanghugang Hydropower Station. Party A shall assist Party B in acquiring part
or all equity interests of downstream hydropower stations from Huanghugang to
Zao City.


11.1.3  Party A shall help Party B prepare relevant documents including
feasibility studies, project design, etc. for the purpose of project approval.
All relevant costs shall be assumed by Party B.


11.1.4 Party A shall help Party B receive construction land use certificate. All
relevant costs shall be assumed by Party B.


11.1.5 Party A shall attend panel meetings for project feasibility studies and
project design plan.


11.1.6 Party A shall help Party B complete all preparation work before the
commencement of the construction. All relevant costs, including RMB1.8 million
paid to Zhangjiadu Company for initial preparation work, shall be assumed by
Party B.


11.1.7 Party A shall issue meeting minutes to its subordinate departments in a
timely manner to ensure that all of its obligations are fulfilled.


11.1.8: Party A guarantees that there is no major flaws that might affect
project implementation at the time this Agreement is signed.


    11.2. Rights and Obligations of Party B


11.2.1 Party B shall be responsible for initial preparation work, project
tendering and construction, and assume all relevant fees.


11.2.2 The design, implementation and schedule of the Project shall be in
accordance with relevant regulations regarding planning requirements, flood
control from hydropower administration.


11.2.3 After the Project is completed, Party B can transfer the property right
and operating rights to a third party so long as the transferee is a legal
entity registered in Shimen County.
 

--------------------------------------------------------------------------------




11.2.4 Party B shall be responsible for project financing to ensure the timely
commencement and completion of the Project according to the Plan.


11.2.5 Party B shall be responsible for and assume all relevant costs of
obtaining approvals on project review, design, on-grid tariff, land use and
water resource permit, etc.


11.2.6 Party B shall ensure construction quality and meet strict quality
standards.


11.2.7 Party B shall comply with state laws and regulations and protect
ecological environment during the construction and operation periods.


11.2.8 Party B shall comply with the relevant safety laws and regulations,
accept supervision and inspection from relevant government agencies, and timely
implement safety improvement measures.


11.2.9 Party B shall strengthen the management of blasting materials and
blasting sites in accordance with safety norms and procedures to ensure
operation safety. Furthermore, Party B shall be responsible for the consequences
of all safety related accidents.


11.2.10 Party B shall not transfer or sell the development right of the Project
to a third party prior to completion and operation of the Project.


11.2.11: Party A owns the development right of tourism resources formed during
the implementation of the Project to ensure overall protection and utilization
of Hupingshan Nature Reserve. However, Party B has the priority to develop the
resources.


12: Liabilities for Breach of this Agreement


12.1 The Agreement is automatically terminated if Party B transfers or sells the
development right of the Project to a third party. Furthermore, Party B shall be
liable for Party A’s economic losses due to its breach of the Agreement.


12.2 In case the Project is not put into operation two (2) years beyond the
schedule set forth in the project design plan, Party A may recover the
development right and land use right from Party B without any compensation.


12.3: In the event that the Project is not commenced or completed on time due to
Party A’s default, Party A shall be liable for all of Party B’s economic losses.


12.4 In the event that neither party fulfills its obligations due to force
majeure, both parties are exempted from liabilities of all damages caused by the
breach of this Agreement.
 

--------------------------------------------------------------------------------




13. Dispute Settlement


13.1 During the project preparation and construction period, Party A and Party B
may sign a supplemental agreement as appendix to this Agreement if there are
other issues not covered in this Agreement. The supplemental agreement has the
same legal effect as this Agreement (and may be submitted to departments in the
form of government meeting minutes).
 
13.2 Both parties shall try to settle any dispute through amicable negotiations.
If no agreement can be reached, either party may submit the case to the local
court where this Agreement is executed.


14. Signing and Effectiveness of This Agreement


14.1 This Agreement is in 4 copies, Party A and Party B each will keep two
copies.


14.2 This Agreement becomes effective after being signed and sealed by both
parties.







 








Party A (seal):
Party B (sealed):
   
Legal Representative
Legal Representative
(signature):
(signature):















Signed: December 3, 2008
 
 
 

--------------------------------------------------------------------------------

 
 